There is no question of law in this case, one in equity. The rule is well established that, to reverse a Circuit Judge's decree on findings of fact, it is necessary for the appellant to show error in such findings. The weight of the evidence and the credibility of the witnesses were matters for the Circuit Judge, and he was in better position than we are to determine these matters. Not being convinced that any finding of Judge Townsend was erroneous, it is my duty to favor an affirmance of his decree.